     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES,

     Plaintiff,

                  v.                        Criminal No. 18-082 (FAB)

MIGUEL AGOSTO-PACHECO, et al.,

     Defendants.


                            OPINION AND ORDER

BESOSA, District Judge.

     Before the Court are three motions in limine.          (Docket Nos.

391, 392 & 393.)    First, the United States moves to admit defendant

Juan Tapia-Soto (“Tapia”)’s confession at trial. (Docket No. 391.)

Second, the United States moves to exclude self-serving statements

made by defendants Anthony Abreu-Matos (“Abreu”), Luis Ramos-

Cordero (“Ramos”), Jerry Hernández-Peña (“Hernández”), and Luis

Vázquez-Rodríguez (“Vázquez”).         (Docket No. 392.)      Third, the

United States requests that the Court, inter alia, recognize,

before   trial,   the   authenticity   of   intercepted   communications.

(Docket No. 393.)       Also, Luis Ramos-Cordero (“Ramos”) moves for

severance.   (Docket No. 395.)

     For the reasons set forth below, the United States’ motions

to admit Tapia’s confession and to exclude the defendants’ self-

serving statements are GRANTED.        (Docket Nos. 391 & 392.)        The
        Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 2 of 18



Criminal No. 18-082 (FAB)                                                      2
motion     to     recognize      the    authenticity    of     the   intercepted

communications is GRANTED IN PART and DENIED IN PART.                (Docket No.

393.)    Lastly, Ramos’ motion for severance is DENIED.              (Docket No.

395.)

I.   Background

        From    2017   through    2018,    defendant    Miguel   Agosto-Pacheco

(“Agosto”) purportedly led “the Puerto Rican arm of a large-scale

international drug conspiracy.” (Docket No. 351 at p. 2.)                     He

allegedly supervised the importation of cocaine into the United

States from Colombia, a lucrative venture until his arrest on

February 27, 2018.        (Docket No. 351 at p. 2; Docket No. 13.)           Id.

Hernández, Vázquez, Abreu, Ramos, and Tapia served as “lancheros,”

boatmen responsible for collecting cocaine off the coast of Puerto

Rico.     (Docket No. 351 at p. 2.)

        The Puerto Rico Police Rapid Action Strike Force (“FURA”)

apprehended Abreu, Ramos, and Tapia on November 26, 2017 “on board

a go-fast fishing vessel with large amounts of U.S. Currency.”

(Docket No. 391, Ex. 1 at p. 1.)              Subsequently, Drug Enforcement

Administration         (“DEA”)     special     agents    and     FURA   officers

interviewed Tapia.          Id.        According to Tapia, he intended to

retrieve 400 kilograms of cocaine from a Venezuelan vessel at a

predetermined location.           Id.     Moreover, he received instructions

to transfer $100,000 in United States currency “for a previous
        Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 3 of 18



Criminal No. 18-082 (FAB)                                                    3
cocaine load that successfully made it to Puerto Rico by the same

organization.”          Id.     The   engine    of   the   go-fast    vessel

malfunctioned, however, preventing Tapia, Abreu, and Ramos from

completing the money and cocaine transfers.           Id. at p. 2.        After

observing “a [FURA] helicopter fly over them, they threw a GPS

device, satellite phones and the U.S. currency overboard.”                 Id.

The United States avers, however, that Tapia, Abreu, and Ramos

distributed $25,000 of this amount among themselves.            (Docket No.

351 at p. 2.)      Ultimately, FURA officers intercepted the vessel.

Id.     Ramos and Abreu claimed that “they were coming to the main

island from Vieques to purchase goods.”         (Docket No. 392 at p. 2.)

      Agosto      and     his     Colombian      counterpart       exchanged

contemporaneous BlackBerry messages, providing a “play-by-play. .

. discussion regarding the [November 26, 2017] smuggling event

that aligns perfectly with the timing of the interdiction of these

three defendants.”       (Docket No. 351 at p. 3.)         The Court denied

Agosto’s motion to suppress the Blackberry interceptions. United

States v. Agosto-Pacheco, Case No. 18-082, 2020 U.S. Dist. LEXIS

154235 (D.P.R. Aug. 24, 2020) (Besosa, J.).

      A second attempt to import cocaine occurred on December 16,

2017.    (Docket No. 3 at p. 3.)         Hernández and Vázquez “led two

state police helicopters on a high-speed chase in a go-fast boat.”

(Docket No. 392 at p. 2.)        Law enforcement officers then arrested
      Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 4 of 18



Criminal No. 18-082 (FAB)                                                 4
them near the southern coast of Puerto Rico.          (Docket No. 351 at

p. 3.)   No cocaine was recovered from the vessel.         Id.    According

to Hernández and Vázquez, they “became lost while traveling from

Vieques to the main island.”     (Docket No. 392 at p. 3.)       Blackberry

communications   between   Agosto   and   a   Colombian   drug-trafficker

indicate, however, that Hernández and Vázquez attempted to import

258 kilograms of cocaine into Puerto Rico.          (Docket No. 393 at p.

3.)   Indeed, Agosto referred to Hernández and Vázquez by name.

Id.

      On February 8, 2018, a grand jury returned a four-count

indictment. (Docket No. 3.)       The defendants purportedly conspired

to possess with the intent to distribute at least five kilograms

of cocaine in violation of 21 U.S.C. sections 846 and 841(a)(1)

(count one), and to import at least five kilograms of cocaine from

Venezuela to the United States in violation of 21 U.S.C. sections

963, 952, and 960(a)(1) (count two).          Id.    The indictment also

alleges that on November 30, 2017, Abreu, Ramos and Tapia attempted

to import at least five kilograms of cocaine in violation of 21

U.S.C. sections 963, 952 and 960(a)(1) (count three).            (Docket No.

2.)   Lastly, Hernández and Vázquez are charged with importing at

least five kilograms of cocaine on December 16, 2017 (count four).

Id.
        Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 5 of 18



Criminal No. 18-082 (FAB)                                                       5
      The United States moves to admit Tapia’s confession at trial,

to exclude the defendants’ self-serving statements, and, inter

alia,    to       authenticate   Agosto’s       intercepted    communications.

(Docket Nos. 391, 392 & 393.) Ramos moves for severance, asserting

that the Confrontation Clause of the Sixth Amendment proscribes

the admission of Tapia’s confession. (Docket No. 395.) The motion

in limine pertaining to Tapia’s confession and Ramos’ motion for

severance         present    duplicative        arguments.          Accordingly,

adjudication of the former obviates the need to address the latter.

II.   Tapia’s Confession         is    Admissible      with   the   Appropriate
      Redactions

      The United States contends that Tapia’s self-incriminating

statements are admissible pursuant to Federal Rules of Evidence

801(d)(2)(A) and 804(b)(3).           (Docket No. 391 at p. 3.)           Agosto,

Ramos, Tapia, and Vázquez argue, however, that the United States’

motion in limine is premature.              (Docket No. 406.) 1      Ramos also

requests      a   separate   trial    because    the   admission     of   Tapia’s

confession would purportedly violate his Sixth Amendment right to

confrontation.        (Docket No. 395 at p. 6.) 2




1 Agosto opposed the motion to admit Tapia’s confession.   (Docket No. 406.)
Ramos, Tapia, and Vázquez joined Agosto’s opposition. (Docket Nos. 413, 420 &
426.)

2 The Court cites Ramos’ motion for severance in the motion in limine analysis.
(Docket No. 395.) Contrary to the motion in limine, no other defendant joined
the motion for severance.
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 6 of 18



Criminal No. 18-082 (FAB)                                               6
  A. Severance

     “As a rule, persons who are indicted together should be tried

together.”   United States v. O’Bryant, 998 F.2d 21, 25 (1st Cir.

1993).   Federal Rule of Criminal Procedure 14 provides, however,

that courts may sever joint trials “[i]f the joinder of offenses

or defendants in an indictment [. . .] appears to prejudice a

defendant or the government.”     Fed. R. Crim. P. 14(a).       Severance

is appropriate only when “there is a serious risk that a joint

trial would compromise a specific trial right of one of the

defendants, or prevent the jury from making a reliable judgment

about guilt or innocence.”    Zafiro v. United States, 506 U.S. 534,

638 (1993); see United States v. Peña-Lora, 225 F.3d 17, 33 (1st

Cir. 2000) (“[S]everance is especially disfavored in conspiracy

cases”) (citation omitted).    District courts possess “considerable

latitude” regarding severance motions, and “will be overturned

only if that wide discretion is plainly abused.”           O’Bryant, 998

F.2d at 25 (citation omitted).

  1. Self-Incriminating Statements in Joint Criminal Trials
     Ramos predicates his motion to sever on the Confrontation

Clause of the Sixth Amendment.     Docket No. 395; citing U.S. CONST.

amend. VI.   This provision protects the defendant’s right to “be

confronted with the witnesses against him.”       U.S. CONST. amend. VI.

Confrontation includes the “opportunity [to conduct] effective
       Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 7 of 18



Criminal No. 18-082 (FAB)                                                         7
cross-examination.”         United States v. Berrio-Londoño, 946 F.2d

158, 160 (1st Cir. 1991); Oken v. Warden, 233 F.3d 86, 91 (1st

Cir.   2000)    (noting    that   a   “primary   interest       secured    by   the

Confrontation Clause is the right of cross-examination”) (citation

and internal quotation marks omitted).

       A defendant’s confession in a joint criminal trial presents

a distinct quandary.         The Fifth Amendment proscribes compelled

self-incrimination.        U.S. CONST. amend. V; United States v. Castro,

129 F.3d 226, 230 (1st Cir. 1997) (“The Fifth Amendment privilege

against    self-incrimination          is   an   essential       constitutional

protection     that   is   widely     regarded   as    a    cornerstone    of   our

adversarial system of criminal justice.”).                 A self-incriminating

statement by a defendant, offered at trial by the United States,

is generally admissible pursuant to Federal Rule of Evidence

801(d)(2)(A).     See 5 Weinstein’s Fed. Evid. § 8-1.30 (2021) (“A

party’s   own    out-of-court       statements   and       statements    that   are

attributable to a party are not hearsay when they are offered

against that party.”).              Consequently, Tapia’s confession is

admissible, substantive evidence against Tapia only.                    References

to his codefendants in the confession, however, present the risk

of compromising the Sixth Amendment rights of Hernández, Vázquez,

Abreu, should Tapia decline to testify at trial.
      Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 8 of 18



Criminal No. 18-082 (FAB)                                                        8
      In Bruton v. United States, the Supreme Court addressed this

discrepancy.     391 U.S. 123 (1986).       The petitioner’s codefendant

named him as an accomplice in an armed robbery.                Id.    The United

States entered the confession into evidence, culminating in the

petitioner’s conviction. Id. at 123. The Supreme Court overturned

the conviction, holding that certain “powerfully incriminating

extrajudicial statements of a codefendant” created the intolerable

threat that the jury would convict the petitioner based on his

non-testifying    codefendant’s       confession.”     Id. 3         Pursuant   to

Bruton,   a   non-testifying       defendant’s   confession      incriminating

another defendant is inadmissible at a joint trial.                  Id.

      Contrary    to   the    “facially   incriminating        confession”      in

Bruton, Richardson v. Marsh concerned a redacted confession that

eliminated all reference to the petitioner.           481 U.S. 211 (1987).

The Supreme Court held that the redacted confession, in conjunction

with a limiting instruction to the jury, did not violate the

Confrontation Clause.        Id.   Statements that are incriminating are

admissible, “only when linked with evidence introduced later at

trial,” because “the judge’s instruction may well be successful in



3 The Advisory Committee Note for Rule 14 refers to the same Confrontation

Clause issue encountered in Bruton: “A defendant may be prejudiced by the
admission in evidence against a co-defendant of a statement or confession made
by that co-defendant. This prejudice cannot be dispelled by cross-examination
if the co-defendant does not take the stand. Limiting instructions to the jury
may not in fact erase the prejudice.” See 391 U.S. 123 (1968).
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 9 of 18



Criminal No. 18-082 (FAB)                                                9
dissuading the jury from entering onto the path of [impermissible]

inference in the first place, so that there is no incrimination to

forget.”     Id. at 208; see United States v. Molina, 407 F.3d 511,

521 (1st Cir. 2005) (holding that substituting the defendant’s

name with neutral pronouns “was not so powerfully incriminating as

to bring the Bruton proscription to bear”); United States v.

Celestín, 612 F.3d 14, 20 (1st Cir. 2010) (affirming admission of

the defendant’s confession because the statement “made no explicit

reference to [his co-defendant] . . . did not implicate [his co-

defendant] directly, nor suggest any connection between [his co-

defendant] and the conspiracy”).

     The Bruton inquiry does not, however, end with the redacted

statement.    In Gray v. Maryland, the United States substituted the

petitioner’s     name   with   the   word   “deleted”    throughout    his

codefendant’s confession.      532 U.S. 192 (1998).     The Supreme Court

held that the word “‘deleted’ or a symbol or other similarly

obvious indications of alteration . . . so closely resembles

Bruton’s unredacted statements that, in our view, the law must

require the same result.”      523 U.S. at 192, 195 (noting that unlike

the word “deleted,” the redacted confession in Richardson “differs

from directly accusatory evidence in this respect, for it does not

point directly to the defendant at all”).
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 10 of 18



Criminal No. 18-082 (FAB)                                               10
     Essentially, the Court must analyze the proposed redactions

“on a case-by-case basis, paying careful attention to both a

statement’s text and context in which it is offered.”             Compare

Foxworth v. St. Amand, 570 F.3d 414, 433 (1st Cir. 2009) (holding

that replacing the defendant’s name with “Mr. X,” referring to the

confession as the “redacted statement,” and admitting testimony

that “Mr. X” represented the name of another person violated the

Sixth Amendment), with Molina, 407 F.3d at 520 (affirming the

admission of a redacted statement referring to “other individuals”

and “another person” who participated in the offense).

  2. Tapia’s Confession

     After the November 26, 2017 interdiction, Tapia disclosed

details of the drug-trafficking scheme to DEA special agents.

(Docket No. 391, Ex. 1.)      The unredacted statement contains the

following references to Ramos and Abreu:

     (1) Ramos offered Tapia “work transporting kilograms of
     cocaine from Vieques to Puerto Rico via a fishing
     vessel.”
     (2) Ramos “stated they would be navigating to the south
     area of Puerto Rico and picking up large amounts
     kilograms of cocaine, and be returning with the cocaine
     load to Puerto Rico.”
     (3) Tapia “knows [Ramos] since childhood and they live
     in [sic] the same street in Vieques, PR.”
     (4) A man named “Bre” “coordinated and arranged for
     [Tapia, Ramos], and a third individual named Anthony
     Abreu-Matos to navigate a go-fast fishing vessel
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 11 of 18



Criminal No. 18-082 (FAB)                                               11
     departing from Naguabo, PR to receive approximately 400
     kilograms of cocaine.”
     (5) “On November 25, 2017, [Tapia, Ramos, and Abreu]
     traveled from Vieques to Fajardo, PR in Ferry.”
     (6) “[Tapia, Ramos, and Abreu] departed from the private
     ranch in Naguabo, PR, in a go-fast vessel.”
     (7) “[Ramos] immediately called aka BRE . . . BRE told
     Ramos] to throw everything in the water, including the
     bag containing the USC. [Ramos] told [Abreu and Tapia]
     per orders of aka BRE they needed to throw everything in
     the water, and [Ramos] threw overboard the vessel the
     GPS and Satellite phones.”
     (8) “[Before] throwing the bag containing the USC,
     [Tapia, Ramos, and Abreu] each took a portion of the USC
     from the bag, and placed it in their pockets . . .
     [Ramos] threw the rest of the USC in the water.”
Id. at pp. 1—3.     Because these references explicitly inculpate

Tapia’s codefendants, they would be inadmissible.        See Bruton, 391

U.S. at 124. The United States concedes this proposition, settling

for a redacted version of Tapia’s confession.         (Docket No. 391 at

p. 2.)   This rendition provides that:

         Tapia-Soto stated that he is from Santa Cruz and
   currently lives in Vieques. Tapia-Soto was approached by
   another individual and offered work transporting kilograms
   of cocaine into Puerto Rico on fishing vessels. The other
   individual informed him that the work involved navigating
   by boat to the south of Puerto Rico, picking up large
   amounts of kilograms of cocaine, and returning to Puerto
   Rico with the cocaine.

          After Tapia-Soto agreed to perform this work, he
   was introduced to a man named ‘Bre.’     Tapia-Soto stated
   that Bre coordinates shipments of cocaine into Puerto Rico
   from Venezuela. In the days preceding November 25, 2017,
   Bre coordinated and arranged for Tapia-Soto to navigate a
   go-fast fishing boat to pick up 400 kilograms of cocaine
   from a Venezuelan fishing vessel about 120 miles south of
   Puerto Rico and bring that cocaine back to Puerto Rico.
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 12 of 18



Criminal No. 18-082 (FAB)                                               12
   Tapia-Soto would leave Naguabo on a boat, pick up the
   cocaine, and then return to Naguabo. Tapia-Soto explained
   that Bre has access to a private ranch in Naguabo and that
   Bre uses this ranch for illegal activity.       Tapia-Soto
   stated that he would be provided with the coordinates of
   the meet location, a GPS device, satellite phones, and a
   bag containing $100,000 of U.S. Currency to provide to the
   Venezuelan boat crew to pay for a prior load of cocaine
   that was successfully imported into Puerto Rico.

              On November 25, 2017, Tapia-Soto traveled to
   Naguabo, stayed in the guest house paid for by Bre, and
   awoke early the next morning on November 26, 2017, to
   attend a meeting about last-minute preparations.    Bre
   arrived to the meeting in a gray Jeep Grand Cherokee.
   Tapia-Soto, Bre, and other individuals were present for
   this planning session.

               Tapia-Soto left Naguabo at approximately 3:00
   am on November 26, 2017.      On the way out to meet the
   Venezuelan fishing vessel, Tapia-Soto’s boat experienced
   engine problems. Because of these engine problems, Tapia-
   Soto had to return to Puerto Rico before collecting the
   cocaine from the Venezuelan fishing vessel.     On the way
   back to Puerto Rico, Tapia-Soto noticed a police helicopter
   approaching the boat. Tapia-Soto stated that if the trip
   had been successful, Bre would have paid him for his
   services two to three days after the cocaine load
   successfully entered Puerto Rico.
(Docket No. 391 at pp. 2—3.)

     The redacted confession is devoid of any express reference to

Ramos and Abreu.      The defendants maintain that despite these

modifications, the jury will deduce that, “based on the fact that

only 3 defendants were involved in the fishing vessel venture,

will be that, even without the names the confession of Tapia-Soto

clearly implicates [Ramos and Abreu].”       (Docket No. 395 at p. 7.)

“Statements that are incriminating only when linked to other
      Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 13 of 18



Criminal No. 18-082 (FAB)                                                   13
evidence in the case[, however,] do not trigger application of

Bruton’s preclusionary rule.”         Molina, 407 F.3d at 520 (citing

Richardson, 481 U.S. at 208) (holding that Bruton is not implicated

if the statement is incriminating “only when linked with evidence

introduced . . . at trial”); United States v. Padilla-Galarza, 990

F.3d 60, 76 (1st Cir. 2021) (observing that “an out-of-court

confession of a non-testifying defendant that only inferentially

incriminates a codefendant who is on trial through deductive links

to   other   evidence   does   not   animate   that   codefendant’s      Sixth

Amendment concerns in the same manner as a head-on accusation.”);

United States v. Rodríguez-Durán, 507 F.3d 749, 769 (1st Cir. 2007)

(affirming the denial of the defendant’s Bruton motion because he

“point[ed] only to prejudicial inferences the jury could have drawn

from the statement in light of other evidence presented at trial”);

That the jury may infer that the “other individuals” referred to

in Tapia’s confession are Ramos and Abreu does not warrant a

separate trial.

      By referring to Ramos and Abreu as “other individuals,” the

redacted confession avoids “clumsy or incomplete modification[s

that] point unerringly to a nontestifying defendant.”             Padilla-

Galarza, 990 F.3d at 75.       Accordingly, the United States’ motion

to admit Tapia’s redacted confession is GRANTED. (Docket No. 391.)

Ramos’ motion for severance is DENIED.           (Docket No. 395.)        The
       Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 14 of 18



Criminal No. 18-082 (FAB)                                                   14
Court will provide a limiting instruction to prohibit the jury

from    relying   on   Tapia’s   confession    as   evidence     against   his

codefendants.     See Rodríguez-Durán, 507 F.3d at 770 (holding that

the    omission   of   a   limiting   instruction    regarding    Bruton   was

erroneous).

III. The Defendants’ Self-Serving Statements

       The United States moves to preclude the defendants from

eliciting self-serving statements at trial.             (Docket No. 392.)

The self-serving statements include Ramos and Abreu’s claim that

they were “coming to the main island from Vieques to purchase

goods” on November 27, 2017.          Id. at p. 2.     Also, Hernández and

Vázquez alleged that, on December 16, 2017, they were “lost.”              Id.

at p. 3.

       Federal Rule of Evidence 801 prohibits hearsay. Fed. R. Evid.

201. Hearsay is an out-of-court statement offered “in evidence to

prove the truth of the matter asserted in the statement.” Fed. R.

Evid. 801(c).      The Rules of Evidence set forth exemptions and

exceptions to the hearsay prohibition.          See, e.g., Fed. R. Evid.

801(d)(2) (setting forth exemptions to hearsay); Fed. R. Evid. 803

(listing exceptions to hearsay).          There is neither an exemption

nor exception, however, for purely self-serving hearsay.                   See

United States v. Rivera-Hernández, 497 F.3d 71, 82 n.5 (1st Cir.

2007) (internal citation omitted) (“To be received in evidence an
       Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 15 of 18



Criminal No. 18-082 (FAB)                                                         15
admission . . . must be contrary to that party's position at the

time of the trial.”); United States v. Palow, 777 F.2d 52, 56 (1st

Cir.    1985) (holding       that Rule    801(d)(2)(A) was        “designed       to

exclude the introduction of self-serving statements by the party

making them”). Accordingly, the defendants are prohibited from

eliciting their self-serving statements at trial, and the United

States’ motion to exclude it is GRANTED.

IV.    Authentication, Wiretap Communications, and Transcripts

       The   United     States   moves    to    authenticate      the     wiretap

interceptions       from    Agosto’s   phone,   to   establish      that      these

communications        are   admissible,    to    provide    the        jury     with

transcripts    of     the   intercepted   statements,      and    to    introduce

summary charts at trial.         (Docket No. 393.)

       Federal Rule of Evidence 901 requires authentication of all

exhibits “to support a finding that the item is what the proponent

[of the evidence] claims it is.”            Fed. R Evid. 901(a).              “[The]

standard for authentication, and hence for admissibility, is one

of reasonable likelihood.”         United States v. Holmquist, 36 F.3d

154, 168 (1st Cir. 1994) (holding that “reasonable likelihood”

does not require “the proponent of the evidence to rule out all

possibilities inconsistent with authenticity”).                  Rule 901(b)(4)

explicitly permits the consideration of an exhibit’s “appearance,

contents, substance, internal patterns, or other characteristics
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 16 of 18



Criminal No. 18-082 (FAB)                                                    16
of the item, taken together with all the circumstances.”              Fed. R.

Evid. 901(b)(4).

     The United States anticipates that “at least one cooperating

witness will testify at trial that they were a participant in the

intercepted communications,” allowing the Court to authenticate

this evidence.        (Docket No. 393 at p. 5.)             The Court cannot

determine the authenticity of the wiretap communications without

first hearing the relevant testimony at trial.             Consequently, the

United State’s request to authenticate the wiretap communications

is DENIED WITHOUT PREJUDICE.

     Law enforcement officers intercepted communications between

Agosto, the Colombian cocaine supplier, and a Venezuelan cocaine

transporter.    (Docket No. 392 at p. 5.)            The United States argues

that these communications are admissible as statements by a party-

opponent.   Id.; see Fed. R. Evid. 801(d)(2)(A).

     The statements by Agosto and the third-party participants are

not hearsay.    The First Circuit Court of Appeals has held that “a

defendant, having made admissions, [cannot] keep from the jury

other segments of the discussion reasonably required to place those

admissions into context.”         United States v. McDowell, 918 F.2d

1004, 1007 (1st Cir. 1990); United States v. Walter, 434 F.3d 30,

34 (1st Cir. 2006) (“[W]hen statements are offered only to provide

context   and   not   for   the   truth   of   the    matter   asserted   those
        Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 17 of 18



Criminal No. 18-082 (FAB)                                                              17
statements are not hearsay.”).                To the extent that the statements

by     the   Colombian      cocaine      supplier        and    Venezuelan      cocaine

transporter provide context to the intercepted communications, the

United States’ motion to classify these statements as non-hearsay

is GRANTED.       To the extent that these statements are exempt from

the    definition      of     hearsay        because    they    are    co-conspirator

statements, see Fed. R. Evid. 801(d)(2)(E), the Court will render

an    appropriate      ruling   at   trial         pursuant    to   United   States    v.

Petrozziello, 548 F.2d 20 (1977).

       The United States requests permission to provide the jury

with    English    translations         of    the    intercepted      communications.

(Docket No. 393 at p. 8.)               To the extent that this evidence is

admissible      and     authentic,           the    motion     to     adduce    English

translations      of    the     intercepted         communications      at     trial   is

GRANTED.     See United States v. Morales-Madera, 352 F.3d 1, 7 (1st

Cir. 2003) (“Providing an English-language transcript of wiretap

evidence is more than merely useful when the recorded language is

not English; for Jones Act purposes, it is necessary”).

       Lastly, the United States moves for permission “to present

certain BBM text messages in a simplified format pursuant to Fed.

R. Evid. 1006.”        (Docket No. 393 at p. 8.)               The motion in limine

sets forth “an example of the formatting the government would use

at trial.”     Id. at p. 9.      This matter is not ripe for adjudication.
     Case 3:18-cr-00082-FAB Document 444 Filed 09/21/21 Page 18 of 18



Criminal No. 18-082 (FAB)                                                18
The Court will address the admissibility of the simplified BBM

messages within the context of trial. See United States v. Gordon,

Case No. 19-007, 2019 U.S. Dist. LEXIS 154719, at *16-17 (D. Me.

Sept. 11, 2019) (denying motion in limine to admit summary charts

pursuant to Federal Rule of Evidence 1006, holding that “until the

Court has seen the version of the chart used during trial, it

cannot reach a final determination”).

V.   Conclusion

     For the reasons set forth above, the United States’ motions

to admit Tapia’s confession and to exclude the defendants’ self-

serving statements are GRANTED.        (Docket Nos. 391 & 392.)         The

motion to authenticate the intercepted communications is GRANTED

IN PART and DENIED IN PART.      (Docket No. 393.)      Moreover, Ramos’

motion for severance is DENIED.      (Docket No. 395.)



     IT IS SO ORDERED.

     San Juan, Puerto Rico, September 21, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
